FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


TYRONE W. MILES,                         No. 10-15633
           Petitioner - Appellant,
                                           D.C. No.
                 v.                    1:08-cv-01002-JF
                                       Eastern District of
MICHAEL MARTEL, Warden,                California, Fresno
          Respondent - Appellee.
                                            ORDER


      Appeal from the United States District Court
          for the Eastern District of California
       Jeremy D. Fogel, District Judge, Presiding

                Argued and Submitted
      February 15, 2012–San Francisco, California
        Submission Vacated February 21, 2012
           Resubmitted September 28, 2012

               Filed November 21, 2012

Before: Proctor Hug, and Richard A. Paez, Circuit Judges.
2                    MILES V . MARTEL

                        COUNSEL

Michael S. Romano (argued), Mills Legal Clinic, Stanford,
California for Petitioner-Appellant.

David Eldridge (argued), Office of the California Attorney
General, Sacramento, California for Respondent-Appellee.


                          ORDER

   Having considered the parties’ stipulation and joint
motion to vacate the court’s opinion in this case, the court
orders the following:

    1. The opinion filed on September 28, 2012 and reported
       at 696 F.3d 889 is withdrawn.

    2. This case is ordered remanded to the district court
       with directions to enter judgment granting a writ of
       habeas corpus directing that Petitioner Miles be
       released from custody as soon as possible and no later
       than 48 hours after entry of the district court’s
       judgment.

    3. The filing of this order shall serve as the court’s
       mandate.

IT IS SO ORDERED.